DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a table saw comprising a table and an insert with a mechanical lock-down, wherein the mechanical lock-down can be moved by hand without tools between an engaged condition and non-engaged condition, where the mechanical lock-down prevents the insert from being removed by an inelastic interaction of parts when in the engaged condition, and wherein the inelastic interaction of parts includes a component supported at least partially by the table, and the component includes an edge that abuts a surface on the insert in the engaged condition but not in the non- engaged condition.
For example, Kenyon et al. (6,422,116), hereinafter Kenyon, teach a table saw comprising a table 13 and an insert 12 with a mechanical lock-down (18, 17, 25, 19).
Kenyon does not teach wherein the mechanical lock-down can be moved by hand without tools between an engaged condition and non-engaged condition.  However, this type of lock-down mechanism is known in the art as taught by Tang et al. (8,087,173), hereinafter Tang.  Tang teaches a lock-down mechanism movable between an engaged condition and non-engaged condition by a handle 80. Therefore, there is no tool used.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHONG H NGUYEN/Examiner, Art Unit 3724